NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID STECKBECK; STEVEN ALBA;                   No.    16-16923
ROBERT BLEDSOE,
                                                D.C. No.
                Plaintiffs-Appellants,          2:14-cv-00323-RFB-CWH

 v.
                                                MEMORANDUM *
BARTENDERS UNION LOCAL 165,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted December 6, 2017**
                            San Francisco, California

Before: SCHROEDER and GOULD***, Circuit Judges, and ELLIS,**** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              This case was submitted to a panel that included Judge Kozinski, who
recently retired. Following Judge Kozinski’s retirement, Judge Gould was drawn
by lot to replace him. Ninth Circuit General Order 3.2.h. Judge Gould has read the
briefs and reviewed the record.
      ****
            The Honorable Sara Lee Ellis, United States District Judge for the
Northern District of Illinois, sitting by designation.
Judge.

      In order to prevail, appellants must show that the union’s “conduct in

dismissing their grievance was arbitrary, discriminatory or in bad faith.” Stevens

v. Moore Business Forms, Inc., 18 F.3d 1443, 1447 (9th Cir. 1994). Such a

decision by the union “is arbitrary only if it lacks a rational basis.” Id. Local 165’s

decision not to investigate appellants’ grievance was rational because the grievance

stemmed from facts Local 165 already knew. The union had an ample basis for

assessing appellants’ grievance and simply chose not to “brood over it.” Peters v.

Burlington N. R.R. Co., 931 F.2d 534, 540 (9th Cir. 1990), as amended on denial

of reh’g (Apr. 23, 1991). Appellants have also not offered any evidence of bad

faith on the part of Local 165. See Stevens, 18 F.3d at 1448.

      AFFIRMED.




                                          2